Title: Richard Cranch to Abigail Adams, 13 April 1786
From: Cranch, Richard
To: Adams, Abigail


     
      My dear Sister
      Boston April 13th 1786
     
     Last Evening I received a few Lines from you dated the 23d of Decr., with Newspapers to the 4th. of January 1786. The shortest Note from a Friend, when it contains an Information with which our Happiness is intimately connected, must be highly esteemed. Yours informs me that you and your most amiable Daughter are well.
     I have also, pr favour of Mr. King, received Bror. Adams’s Letter of the 12th. of December, for which I most sincerely thank him. I shall endeavour, as far as my small Sphere extends, to forward every Measure that tends to free us from that mercantile Dependance on G: Britain into which we have foolishly fallen. I think I can plainly see that the People at large in this State are convinced of their Error in suffering themselves to be led away by the finery and accidental Cheapness of English Goods, to the neglecting of their own more substantial Manufactures; which, under all the Disadvantage and Calamity of War, had been carried on with a Spirit and to a Degree scarcely to be credited by those who were not Eye-Witnesses of the Fact. With a View to the Enlargement of our home-Manufactures, Government in the last Session took up the Subject of encreasing by publick Encouragement the raising and keeping larger Flocks of Sheep. A number of other Bills also, under the Auspices of our worthy Governor, are under Consideration for encouraging the rais­ing of Hemp and Flax. A Committee of the Academy has also been appointed for the special Purpose of promoting Improvements in Husbandry and Agriculture. A Bill is also in contemplation for encouraging the Manufacture of Salt-Petre, by making it receivable instead of Money in a certain Proportion of the publick Taxes. This will soon set our Powder Mills a going once more, which since the Peace have been stupidly neglected. We are also putting our Militia on a better footing by dividing the State into nine military Districts, each of which is to be under the immediate Care and Inspection of a Major-General. The Persons chosen to this high Office are Gentlemen who have born an important and active Part in the late War, and have proved themselves worthy of such important Trusts; such as Genl Lincoln for Suffolk, Genl Brooks for Middlesex, Genl. Cobb for Bristol &c.
     I must now pass to a little domestick Information. Our young Family at Colledge behave so as to make a most agreeable Part of our present Connexions. I visited them last Tuesday in a publick Capacity, as one of the Committee of the Board of Overseers, appointed to examine into the State of the University. We met in the Philosophy Room, and after Enquiery had been made of the President, Professors and Tutors, respecting the Behaviour of the Youth under their Care, and the Proficiency they had made in the several Branches of Science; the Committee, of which the Lt. Governor was Chairman, proceeded to the Chapple of Harvard-Hall. On our Entrance we were entertained with a Concert of instrumental Musick, performed by the under-Graduates. The President, in his collegiate Uniform, being seated in the Pulpit, an ellegant latin Oration on the Advantages of Education enjoy’d by the Students of that University under the fostering Care of the Governors of it, was deliver’d by one of the junior Class; next an english Dialogue; then a Dialogue of the Dead between Julius Cesar and Scipio. Mr. Waldo’s Son, of Bristol, who came from England to receive his Education at this University, performed the Character of Julius Cesar in a manner that did him Honor as a Speaker and an Actor. After this a greek Oration was spoken by my Billy, and was said to be well performed. Then followed an Oration in the hebrew Tongue; which preceded an English Oration. And last of all a well-sung Anthem finished the publick Exercises. After Dinner your truly worthy and amiable Sons John and Charles went to Braintree, your Sister Cranch having sent them Horses for that purpose; and Billy went there next Day. The Friendship that subsists between our Children will make the Vacancy run off pleasantly—they are to be at home a Fortnight. Your Sister Cranch writes you by this Ship (Capt. Callahan).
     We are all as well as usual in the several Families of our Connexions, except Doctr. Simon Tufts, who is in a very declining State, and is not expected to continue long. Please to give my kindest Regards to Mr. Adams and my dear Niece; and believe me to be, with the warmest Sentiments of Esteem and Friendship, your affectionate Brother
     
      Richard Cranch
     
    